           Case 2:18-cv-01615-RFB-VCF Document 44 Filed 08/16/21 Page 1 of 1




1                                      UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                    ***
      LACY L. THOMAS,
4
                          Plaintiff,
5                                                       2:18-cv-01615-RFB-VCF
      vs.                                               ORDER
6     SCOTT S. MITCHELL; an individual,
      CLARK COUNTY, NEVADA; CLARK
7
      COUNTY DISTRICT ATTORNEY’S
8
      OFFICE; “DOES’ 1 THROUGH 10,
                          Defendants.
9

10
           Before the Court is Plaintiff’s Motion to Recaption the Case and for Leave to File First Amended
11
     Complaint (ECF No. 42).
12
           Defendant filed a non-opposition to Plaintiff’s motion. (ECF NO. 43).
13
           Accordingly,
14
           IT IS HEREBY ORDERED that the Plaintiff’s Motion to Recaption the Case and for Leave to File
15
     First Amended Complaint (ECF No. 42) is GRANTED.
16
           Plaintiff must file the First Amended Complaint (ECF NO. 42-1) on or before August 24, 2021.
17
           DATED this 16th day of August, 2021.
18
                                                              _________________________
19                                                            CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
